DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 and 13-17 in the reply filed on 6 October 2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 October 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: lead screw 82 (Specification p. 21).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  In Claim 1, line 19, the limitation “means_further” should be written “means further.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 13 recite the limitation “powered lateral travel means providing lateral travel of the spray head region . . . .” and does not recite sufficient structure. The specification clearly associates the term with the combination of a non-captive stepper motor 80 on the frame and a lead screw 82 on the arm (Specification, pp. 9, 20, 21),
Claims 1 and 13 recite the limitation “displacement means for displacing . . . .” and does not recite sufficient structure. The specification associates the term with a piston and a cartridge gun (p. 9).
NOTE: In Claims 1 and 13, the terms “powered circumferential travel means” and “means for spraying” are defined by structure in the claim.
In Claim 2, the term “air preparation means” is defined by structure in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “further comprising a spray nozzle.” The limitation is indefinite, because it is not clear what is meant by “further comprising a spray nozzle,” whether, for instance, it refers to the limitation “a spray nozzle” in Claim 1 (which only recites “a spray nozzle” in reference to a configuration including the displacement means and does not recite “a spray nozzle” as a required structural feature of the apparatus in Claim 1) or whether it means some other spray nozzle. Examiner considers the broadest reasonable interpretation to include the spray nozzle recited in reference to the configuration of the displacement means in Claim 1 but not clearly recited as an actual structural feature of the apparatus until Claim 2.
Claim 5 recites the limitation “the cartridges or reservoirs.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “at least one cartridge,” no reservoirs, and does not indicate any specific cartridges. Examiner considers the limitation to include the interpretation “cartridges” or “the at least one cartridge” and considers the term “reservoir” to be a different word for “cartridge.”
Claim 5 recites the limitation “the two components.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “at least two components” and does not indicate specifically two components. Examiner considers the limitation to include the interpretation “components” or “the at least two components.”
Claim 6 recites the limitation “the component” in lines 2-3. There is ambiguous antecedent basis for this limitation in the claim, since Claim 1 recites “at least two components” and does not indicate any specific “component” which can clearly be “the component.” Examiner considers the limitation to include the interpretation “a component.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. 11,117,153. Although the claims at issue are not identical, they are not patentably distinct from each other because although Claims 1 and 13 of the present application do not require a pneumatically or hydraulically powered drive gear as in Claims 1 and 11 of US’153, Claims 15-16 of the present application require such modifications; these are clearly envisioned limitations of the claimed apparatus. Although Claims 1 and 13 of the present application do not themselves require at least two shafts linking the spray head region with the frame and slidable relative to the frame as in Claims 1 and 11 of US’153, Claim 14 requires the feature and suggests that such a limitation, and a comparison of Claims 1 and 11 of US’153 with Claims 1, 13, and 14-16 of the present application suggest that the at least two shafts linking the spray head region with the frame and slidable relative to the frame is an envisioned aspect of the claimed invention.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,117,153 in view of Bond et al. (US 2016/0236233).
Regarding Claim 17, US’153 fails to recite an electrically powered drive gear. However, Bond et al. (US’233) is analogous art teaching an analogous apparatus for coating pipe (Abstract; Fig. 1), and it suggests that an electric motor and pneumatic motor are simple substitutions for each other. It would have been obvious to claim an electrically powdered drive gear as a simple substitution for the claimed pneumatically driven drive gear claimed in Claim 15 of the present application.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chapman (US 5,136,969) and Leiden et al. (US 2013/0214034).
Chapman (US’969) teaches an apparatus capable of coating a girth weld and a cutback region surrounding said girth weld on a coated steel pipe, comprising: a frame 14 having: a roller carriage 62, 40, 22 configured for mounting to a track affixed proximal to said cutback region and circumferentially around said coated steel pipe, said roller carriage having powered circumferential travel means providing circumferential rotational travel of said support frame at least 350 degrees around said track, said powered circumferential travel means comprising a powered drive gear on the frame, the powered gear operatively connected to and moving along a rack on the track, and also comprising an electric motor for powering the powered drive gear, said powered circumferential travel means providing variable, user selectable rotation speed, said powered circumferential travel means providing unidirectional or bidirectional travel (col. 3, lines 57-62; col. 4, lines 3-27 and 52-61); and an arm 120 cantilevered laterally from said frame, 2 098406.0000004 EMF_US 81771394v1said arm having a spray head region 122 at an end of said arm distal to said frame, said spray head region laterally or transversely adjustable relative to the arm and frame (Figs. 1-2; col. 5, lines 60-68); said arm having a lateral travel means providing lateral travel of the spray head region relative to said frame and capable of lateral distance at least equal to a length of half of a cutback region of sufficient size to be coated by the claimed apparatus (intended use recitation is given little patentable weight) (col. 7, lines 9-17). US’969 fails to teach a lead screw “powered lateral travel means providing lateral travel of the spray head region.”
Leiden et al. (US’034) teach an apparatus including a frame having: a roller carriage capable of being mounted to a track affixed proximal to said cutback region and circumferentially around said coated steel pipe (Fig. 1; [0060-0061], said roller carriage having powered circumferential travel means providing circumferential rotational travel of said frame at least 350 degrees around said track [0028], said powered circumferential travel means comprising a powered drive gear on said frame (see motor 6 and gears 23, 12a, 12b; [006-0061, 0064]), operatively connected to a motor 6 for powering the powered drive gear along the track [0064], said powered circumferential travel means capable of providing variable, user selectable rotation speed, said powered circumferential travel means providing unidirectional or bidirectional travel; a controllable means (piston and cartridge carriage) for spraying a mixed, multi-component liquid coating from the spray head region onto the cutback region to be coated; wherein the controllable means further comprises: a cartridge carriage configured to receive at least one cartridge wherein, when in use, the cartridge carriage capable of containing at least one cartridge and at least two components of the multi- component liquid coating housed within said at least one cartridge [0037]; displacement means for displacing (piston) the at least two components of the multi- component liquid coating out of the at least one cartridge; a mixer on the carriage [0034-0035]; a nozzle; a power source (motor) for the powered circumferential travel means [0064]; a plurality of wheels affixed to the roller carriage to facilitate circumferential travel of said frame around said pipe [0060-0061]; US’034 fails to teach a powered lateral travel means (a non-captive stepper motor on the frame and a lead screw  on the arm) or a configuration in which a piston (displacement means) displaces at least two components into a mixer and from that to a spray nozzle attached to the mixer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sherer et al. (US 4,007,705), which teach an apparatus including a cantilevered tool (boom) which is laterally powered with a drive to move the boom between extended and retracted positions longitudinally of the pipe, but not a “powered lateral travel means providing lateral travel of the spray head region . . . .” which is interpreted as its associated combination of a non-captive stepper motor 80 on the frame and a lead screw 82 on the arm as required under 35 USC 112(f).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712